Citation Nr: 0801208	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-40 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating higher than 20 percent for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. R. Weaver



INTRODUCTION

The veteran served on active duty from March 2003 to March 
2004.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, that granted service 
connection for residuals of left knee injury; status-post 
anterior and posterior cruciate reconstruction, medial and 
lateral meniscectomy, with scarring and arthritis with an 
evaluation of 20 percent effective March 15, 2004.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2006).

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Although 
the veteran's last VA examination, conducted in October 2004, 
is not unduly remote, it appears that the veteran's condition 
may have worsened since the date of the last examination.  A 
December 2004 VA medical record shows that the veteran was 
found to have a torn left medial meniscus.  Subsequent 
medical records discuss various therapies conducted and 
treatments administered.  A March 2005 VA medical report 
shows that the veteran was receiving injections in an attempt 
to avoid a knee replacement.  The Board finds that the 
evidence tends to indicate that the veteran's left knee 
disability has worsened since the most recent examination.  
Because there may have been a significant change in the 
veteran's condition, the Board finds that a new examination 
is in order.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA joints 
examination to determine the current 
severity of his left knee disability.  
The claims folder should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The review should be noted 
in the examination report.  The examiner 
should provide findings regarding the 
veteran's ranges of motion and stability 
of the left knee.  The examiner should 
state whether there is any additional 
loss of function due to fatigability, 
weakened motion, incoordination, excess 
motion, or pain on movement.

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2006).  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or the United States Court of 
Appeals for Veterans Claims for development or other action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


